             Case 3:17-cv-07210-SK Document 103-10 Filed 07/15/19 Page 1 of 3




1
     JOSEPH JARAMILLO (SBN 178566)
2    jjaramillo@heraca.org
     NATALIE LYONS (SBN 293026)
3    nlyons@heraca.org
     HOUSING & ECONOMIC RIGHTS
4
     ADVOCATES
5    1814 Franklin Street, Suite 1040
     Oakland, CA 94612
6    Tel.: (510) 271-8443
     Fax: (510) 868-4521
7
     EILEEN M. CONNOR (SBN 248856)
8
     econnor@law.harvard.edu
9    TOBY R. MERRILL (Pro Hac Vice)
     tmerrill@law.harvard.edu
10   JOSHUA D. ROVENGER (Pro Hac Vice)
     jrovenger@law.harvard.edu
11
     LEGAL SERVICES CENTER OF
12   HARVARD LAW SCHOOL
     122 Boylston Street
13   Jamaica Plain, MA 02130
     Tel.: (617) 390-3003
14
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16
17                                UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19
                                                      )
20                                                    )   Case Number: C 17-cv-07210-SK
                                                      )
21   MARTIN CALVILLO MANRIQUEZ,                       )   [PROPOSED] ORDER GRANTING
22   JAMAL CORNELIUS, RTHWAN                          )   PLAINTIFFS’ MOTION TO LIFT STAY
     DOBASHI, and JENNIFER CRAIG on behalf )              AND TO ENFORCE THE PRELIMINARY
23   of themselves and all others similarly situated, )   INJUNCTION
                                                      )
24                  Plaintiffs,                       )
25                                                    )
            v.                                        )
26                                                    )
     ELISABETH DEVOS, in her official                 )
27
28                                               Page 1 of 3
             [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO LIFT STAY AND TO ENFORCE THE
                                                                   PRELIMINARY INJUNCTION
                                                                       Case No. 17-cv-07210-SK
             Case 3:17-cv-07210-SK Document 103-10 Filed 07/15/19 Page 2 of 3



     capacity as Secretary of the United States
                                     )
1
     Department of Education,        )
2                                    )
     And                             )
3                                    )
     THE UNITED STATES DEPARTMENT OF )
4
     EDUCATION,                      )
5                                    )
                 Defendants.         )
6                                    )
                                     )
7
                                     )
8
9
10           Plaintiffs Martin Calvillo-Manriquez, Jamal Cornelius, Rithwan Dobashi, and Jennifer

11   Craig, on behalf of themselves and all others similarly situated (“Plaintiffs”), have moved for an

12   Order lifting the stay of proceedings that this Court entered on August 30, 2018, ECF No. 88, or,

13   alternatively, partially lifting the stay as to Counts I-IV of Plaintiffs’ First Amended Complaint,

14   ECF No. 58. Plaintiffs also ask this Court to enforce the preliminary injunction that is currently in

15   place requiring the Department to halt all collections on all Plaintiffs. Having considered the
     motion, the declarations and exhibits filed in support of the motion, any opposition filed, any oral
16
     argument, and the records filed in this case, the Court GRANTS Plaintiffs’ Motion, and ORDERS
17
     that:
18
19       1. The stay entered on August 30, 2018, ECF No. 88, is hereby LIFTED; or, in the
            alternative, the stay entered on August 30, 2018 is hereby PARTIALLY LIFTED as to
20          Counts I-IV of Plaintiffs’ First Amended Complaint;
21
         2. The parties shall appear by telephone for a case management conference to be held within
22          14 days of the date of this order, or otherwise at the court’s convenience; and,
23
         3. The Department of Education IS ORDERED to file with the Court, and serve on Plaintiffs,
24          a status report every thirty (30) days detailing the loan repayment status of every class
25          member.

26
27   IT IS SO ORDERED.

28                                                Page 2 of 3
             [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO LIFT STAY AND TO ENFORCE THE
                                                                   PRELIMINARY INJUNCTION
                                                                       Case No. 17-cv-07210-SK
           Case 3:17-cv-07210-SK Document 103-10 Filed 07/15/19 Page 3 of 3




1
     Dated: _________________                      ________________________
2
                                                   Hon. Sallie Kim
3                                                  United States Magistrate Judge
                                                   Northern District of California
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        Page 3 of 3
           [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO LIFT STAY AND TO ENFORCE THE
                                                                 PRELIMINARY INJUNCTION
                                                                     Case No. 17-cv-07210-SK
